Mr. President, permit me to begin by conveying to you the sincere congratulations of my delegation on your assumption of the post of President of the thirtieth session of the General Assembly. In extending our best wishes to you on your unanimous election to the office my delegation takes satisfaction that the Assembly will undertake these crucial deliberations under the leadership of an outstanding and eminent personality and statesman.
113.	May I take this opportunity to pay tribute to your predecessor, Mr. Bouteflika, the Foreign Minister of Algeria, for the outstanding performance for which his term of office was notable. His was a term of office marked by great challenges and historic initiatives. This Organization can be proud that, under his dynamic and imaginative leadership, it could take a revolutionary look at the traditional political international order and address itself to the long overdue reform of the prevailing chaotic international economic situation. During both the twenty-ninth regular session and the seventh special session of the Assembly he exemplified the surging worldwide tide against the discreditable oppressive traditional world order which is responsible for the misery and insecurity of the overwhelming majority of the world's population. He undertook his responsibility of guiding the historic sessions of our Assembly with great distinction, characterized by courage and compassion, as a spokesman of the international community, which has endeavored to change the inequitable status quo. We wish the Government and people of Algeria to know that we in the United Republic of Tanzania, as indeed I am confident those in the rest of Africa, are proud of him and the Algerian revolutionary spirit which produced him.
114.	Allow me now to warmly welcome the new Members who have joined our Organization. We salute the gallant and brotherly people of Cape Verde and Sao Tome and Principe, who, through sheer determination and unflinching belief in the justice of their cause, struggled undeterred towards the goal of achieving independence and the liberation of their people from the curse of colonial oppression. We particularly congratulate the brotherly people of Mozambique, who bring with them the spirit of valor and determination of a combatant people fighting against colonialism. Through a long period of perseverance and suffering, they, like their comrades in Guinea-Bissau, suffered the brutality of a colonial war, with the gallant sons of Mozambique paying the supreme sacrifice for the sake of freedom. Through their determination, the Mozambicans, under the dynamic leadership of Frente de Libertacao de Mozambique [FRELIMO], continued to inflict one defeat after another until the forces of colonialism and fascism had been liquidated. We salute, therefore, this inspiring example which our brothers in Mozambique set in the struggle for freedom.
115.	The United Republic of Tanzania has welcomed with great satisfaction the independence of Papua New Guinea. We look forward to welcoming that new and promising nation to membership in our Organization.
116.	And as we rejoice at the membership in our Organization of Mozambique, Cape Verde, and Sao Tome and Principe, we very much look forward to the independence of yet another heroic new African State, whose emergence as a sovereign nation in a few weeks time is the result of a long and arduous liberation struggle. We await with great enthusiasm the independence of Angola on 11 November this year in accordance with the Alvor Agrement, and the subsequent membership of that State in the United Nations.
117.	We are, however, fully aware of the machinations of the forces of imperialism and neo-colonialism calculated to rob the Angolan people of the fruits of their bitter struggle. In particular, we must condemn the intervention of South African troops and other mercenaries, as we must unequivocally reaffirm our support for the unity and territorial integrity of the territory.
118.	The proclamation of independence by the Comoros in July this year has been a source of great satisfaction to our Government. That act represented a logical culmination of the legitimate aspirations of the people of the Comoros. We are looking forward to the time when that new nation will also join our Organization. At the same time we must warn against maneuvers  calculated to undermine the independence and territorial integrity of the new State. In this connexion, we would like to emphasize the declaration of the Ministers for Foreign Affairs of Non-Aligned Countries in their Conference at Lima, in which they inter alia condemned "any attempt against the national unity and territorial integrity of the Comoro Islands and reaffirm their absolute support to its independence, sovereignty and territorial integrity" [je? A/J0217 and Corr.l, annex, para. 41],
119.	This should also have been an occasion for our Assembly to welcome the Democratic Republic of Viet Nam and the Republic of South Viet Nam. But the abuse of the veto power by the United States of America has made this impossible, thus frustrating the wishes and expectations of the overwhelming majority of the international community.
120.	My delegation would like to take this opportunity to convey, through the Permanent Observers of the Democratic Republic of Viet Nam and the Provisional Revolutionary Government of the Republic of South Viet Nam, our salutations of friendship and militant solidarity to the gallant and heroic Vietnamese people whose decisive victory over the forces of imperialist aggression constitutes one of the greatest victories over injustice in contemporary history.
121.	The struggle of the Vietnamese people has been a long, arduous and painful one. Untold were the sacrifices made. Unprecedented in modern times was the degree of barbaric force used and the destruction and havoc created in that land where martyrdom became a rule rather than an exception. But, overcoming all obstacles, the Vietnamese finally liberated their homeland, and, in the process, have written one of the most glorious chapters in the history of a people's struggle for self-determination and independence.
122.	Even at the risk of reiterating what is obvious, 1 should like to emphasize that the blocking of the membership of the Democratic Republic of Viet Nam and of South Viet Nam, apart from constituting a grave injustice to the Vietnamese people, robs this Organization of two new important Members whose contribution would certainly enhance its effectiveness and prestige. It is, therefore, our fervent hope that the United States will reconsider its position so as to conform with the overwhelming wishes of the international community as expressed by the General Assembly in its decision last week [resolution 3366 (XXX)].
123.	This year the world community marks the thirtieth anniversary of the adoption of the Charter of the United Nations following the painful experience of two world wars. At San Francisco, the international community resolved never again to repeat and undergo the like of the preceding experiences. Expressing their commitments in the language of the Charter 30 years ago, they undertook to deploy all their individual and collective faculties to work diligently to fight and eliminate all the evils which lead to human misery and all the underlying causes of international conflicts.
124.	An atmosphere of complacency may have been created by the relative international peace that has prevailed over the world in the last 30 years. But the basis of such complacency cannot stand any test. For, while in public we have all been talking of peace, we have yet to attain the basis of genuine peace, Oppression has therefore continued, while justice has yet to replace injustice. In our economic relations wasteful affluence has bred so much greed in the richer portion of our world that that part resists any meaningful change in the present economic system, which makes the rich richer while condemning the majority of mankind to more poverty, contrary to the provisions of our Charter. In other fields of human endeavor, distrust has led to the generation of destructive capacities as never seen before. In many parts of the world, injustice continues to be perpetuated, aggression and colonization venerated or tolerated. This intolerable state of affairs can only delay the achievement of real and lasting peace as resolved by the international community 30 years ago.
125.	One of the most serious manifestations of human injustices in the history of world society is the enslavement of one people by another. Indeed, the denial to a people of the right to determine its affairs sums up a host of other injustices. Such a situation was rampant at the conclusion of the Charter, when a few countries, especially in Europe, prided themselves on possessing vast empires over the globe. The word "empires", as we know, was a euphemism for imperialism and colonialism, whereby vast populations in these so-called overseas possessions were reduced to the status of cheap labor and objects for the gratification of the lusts of their colonial masters. Happily, the world community came to realize this evil and condemned it through the Charter. Since then, and taking advantage of the inspiration provided by the Charter, and by the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)], whose fifteenth anniversary we are this year commemorating, peoples all over the world demanded, fought for and achieved their right to self-determination and independence. New nations have emerged from colonial servitude to independence and have assumed their rightful places in the world community.
126.	That having been said, however, we must not forget that we still have among us Powers albeit a few which have not learned from the lessons of these world events or reconciled themselves to the idea of other peoples' right to self-determination and independence. These Powers continue to cling to universally condemned colonial practices and slavery. They have refused to accept that no nation has any right to determine and control the affairs of another people. This outrageous situation continues to exist in its most wicked form in southern Africa.
127.	In Zimbabwe, despite international condemnation and opposition, the Smith regime continues to cling to power. In the search for peaceful changes to majority rule in Zimbabwe, the leaders of the African National Council have left no stone unturned. But all their efforts have been frustrated by the intransigence of the white minority regime. Only last month the leaders of the Council were at Victoria Falls to talk to Smith on the possibility of agreeing on the principle of majority rule in Zimbabwe. Smith deliberately wrecked the talks and went all out to create obstacles which make any further talks impossible.
128.	In view of the foregoing, the people of Zimbabwe can either acquiesce in a life of perpetual slavery and bondage or resume and intensify the armed struggle for their liberation. Much as Africa would have preferred a peaceful solution to this problem, we must state very clearly that time has run out, and that we shall have no alternative but to support the people of Zimbabwe when they decide on the resumption and intensification of the armed struggle in accordance with the Dar es Salaam Declaration on Southern Africa.
129.	The United Nations has a duty and an obligation to take all necessary measures called for in all resolutions of the Security Council and the General Assembly which aim at the liquidation of the Smith regime. In that connexion, in addition to the scrupulous observance of the existing sanctions, there is an urgent need to widen their scope so as to exert maximum pressure on that illegal regime.
130.	In Namibia, the apartheid regime of South Africa continues to display its anachronistic bigotry not only by perpetuating its colonial presence but also by extending its racist policies to that international Territory. The responsibility of the United Nations and its Members on Namibia under the Charter is twofold. First, it is a responsibility we assumed to put an end to colonialism wherever it exists. And in this particular case this responsibility is all the more pronounced since Namibia is an international Territory directly within the specific responsibilities of the United Nations. Secondly, it is our duty to prevent or stop any situation that constitutes or may lead to a breach of international peace and security.
131.	Very regrettably the United Nations has not fulfilled these responsibilities. Recently, we have witnessed the consolidation of colonialism in that
Territory by maneuvers s designed to deflect the attention of the international community. South Africa . shows no signs of abandoning its defiance of the will of that community. Clearly, no one can now logically claim that the situation does not pose a threat to international peace and security.
132.	Yet meaningful and effective action by the United Nations continues to be blocked by some Western countries. It is to these countries that we launch an appeal to reconsider their positions so that the Security Council can take effective measures against the Pretoria regime with a view to ending its illegal occupation of Namibia. At the same time, the United Nations has a clear responsibility to intensify its support of the South West Africa People's Organization [5 WAPO], in its struggle for the liberation of Namibia.
133.	The rejection by the United Nations of the credentials of the delegation of the South African regime and the exclusion of that regime from participating in the debate of the twenty-ninth session demonstrated the awareness and indignation of the international community concerning the policies of apartheid. That act, the first of its kind in the history of our Organization, was the culmination of all possible efforts aimed at persuading that regime to abandon its racial bigotry. In spite of this, South Africa has been brazenly defiant of the very basic ideals of the Charter. South Africa, therefore, more than deserved the treatment meted out to it during the last session of the General Assembly. In fact, South Africa should have been expelled from our Organization many years back. This would have happened last year but for the veto that was cast by the three Western permanent members of the Security Council. In casting their veto, the three States namely, France, the United Kingdom and the United States vigorously strove to persuade the world that South Africa was beginning to come to its senses and was changing its adamant attitude when we had, in fact, long since discarded that illusion. These very Powers are among those which give active and positive military and economic assistance as well as political and moral support to suppress the fundamental rights and the dignity and worth of the human person.
134.	These rights, which 30 years ago were articulated in the Charter of the United Nations, remain for the black people of South Africa a far-distant goal. Any change that has taken place in the past has been for the worse. And even at present there is absolutely no room for any kind of optimism about a peaceful change in the situation. In these circumstances, it is imperative that the international community should put its full weight to bear on the South African regime and the States that support it. Such a course of action must include the stopping of all collaboration with South Africa by all States, including the three Western permanent members of the Security Council. South Africa must continue to be excluded from the councils of all international organizations. But, above all, every effort must be made to isolate South Africa from the rest of the international community.
135.	In the Middle East Israel continues to trample on the rights of the Palestinian people and to occupy the territories of neighboring Arab States. We should like to reiterate what we have repeatedly emphasized
in the past: Israel cannot have peace and security and occupation of Arab territories at the same time. It cannot have peace while continuing to trample under foot the legitimate rights of the Palestinians, as authentically represented by the Palestine Liberation Organization [PLO]. Israel cannot have it both ways. Occupation brings resistance and there is no doubt that the resistance of the Arab countries, whose territories have been occupied, as well as the Palestinians whose inalienable rights have been usurped, is mounting. And the international community is duty bound to support that resistance. Time is certainly running out.
136.	The non-aligned State of Cyprus is seriously threatened with a permanent partition instigated by forces from without. The sovereignty and territorial integrity of a Member of the United Nations are at this very moment endangered in spite of the guarantee the world community undertook to give through the Charter and the United Nations. The small and medium-sized States cannot but consider the experience of Cyprus as their own, for they must always remember that they are potential victims of such a failure of international law and order. It is therefore imperative that no effort should be spared to ensure observance oif and respect for the independence, sovereignty, territorial integrity and non-alignment of Cyprus. In this perspective, the Secretary-General, Mr. Kurt Waldheim, and his representatives once more deserve the compliments and gratitude of all of us for their selfless efforts in searching for a solution to one of the most serious problems facing the international community.
137.	We have already hailed the outstanding victories of the Vietnamese people. Those developments, together with the decisive victories of the Cambodian people over the forces of imperialism and reaction, have radically transformed the situation in IndoChina towards freedom, justice and peace. As we warmly welcome back the authentic delegation of the Cambodian people, we express our hope that the lessons of both Viet Nam and Cambodia have been learned so that an end can be put to the continued outmoded policies of intervention in the domestic affairs of other States.
138.	In this respect the attention of this Organization is particularly drawn to the situation on the Korean peninsula. There the United States Government continues to maintain its military forces in South Korea. The name of this Organization continues to be used to provide a shield for continued intervention in the affairs of Korea, to perpetuate the division of the Korean people and to escalate tension.
139.	The Government of the United Republic of Tanzania wishes once again to reiterate its full support for the Korean people in their just cause of the peaceful unification of their country. To achieve this objective we must stress the urgent need to put an end to all foreign interference. In this respect Tanzania reiterates the demand for the immediate dissolution of the so-called United Nations Command and the withdrawal of all foreign troops from Korea,
140.	Running concurrently with the existence of the United Nations, the last 30 years have heard a lot of talk about disarmament. In reality, however, there is neither the will for, nor evidence of, meaningful 
disarmament. On the contrary, certain Powers are now talking of the balance of power and are allocating to one another how much stockpile each should aim at for the future.
141.	This year the parties to the Treaty on the Non- Proliferation of Nuclear Weapons met to review the implementation of the Treaty. The deliberations of that Conference revealed and summed up the politics of nuclear disarmament today. It has been clearly revealed that nuclear disarmament has become a tactic of a few Powers only to acquire a monopoly of nuclear weapons. All this serves to further confirm the apprehensions expressed by my Government when the non- proliferation Treaty was being considered by our Assembly. Our concern is further aroused by the recent reports that one of the parties to this Treaty has openly threatened to use nuclear weapons against a non-nuclear-weapon State. This clearly shows that our countries cannot be secure simply because nuclear weapons are in the hands of a few, especially when some of those few are responsible for most of the tensions in the world.
142.	Disarmament and the pursuit of military superiority are mutually exclusive pursuits. One has to give way to the other. Indeed, it is a matter of profound concern that certain Powers have decided to sacrifice disarmament and to engage in reckless competition for military power. It is all the more unfortunate that the genuine desire of many Member States for meaningful disarmament has been abused and twisted to promote a monopoly of nuclear weapons, thus threatening the freedom and independence of all non- nuclear-power States.
143.	In order to liquidate the economic evils which plague the world today it is imperative to eliminate the root-causes of the present economic situation. This of necessity calls for overhauling the traditional economic order. This was the essence of both the sixth and the seventh special sessions: to dismantle the old economic system and establish a new international economic order based on justice and equality. We are pleased to note that through the two special sessions the world community has come to the firm conclusion that, in order to bring about a just, equitable and efficient world economic order, it is necessary to provide for a system that will ensure, among other things, fair and equitable trade relations, a reliable international monetary system, the flow of science and technology for development, and equitable participation in the production and distribution of goods and services.
144.	My delegation is pleased to note that the struggle to establish a new international economic order has captured the world's attention and is gaining increasing support from many of the developed countries. We note with serious concern, however, that there is still a small minority who are concerned only with their immediate narrow and short-term privileges, who ignore the fundamental interests of the majority of the world's peoples, or who fail to understand that - the much-desired change will serve the interests of the international community as a whole. My delegation firmly believes that the international community has already begun the process towards change, and we must continue it on the basis of the current democratic procedures that are a reflection of political realities. In so doing we must express the hope that those who are still lagging behind in understanding the new challenges will move fast enough to meet the overwhelming rest.
145.	The designation of 1975 as International Women's Year is an opportune coincidence. It is the thirtieth anniversary of the United Nations, when we have rededicated ourselves to the ideals of the Charter, including emphasis on human rights. It is a year when the topical question is the reform of the world economic order, and the stress on woman's role in society therefore fits very squarely.
146.	We believe that the strategy outlined at the World Conference of the International Women's Year, held at Mexico City from 19 June to 2 July 1975, aiming at a revolutionary change in the status of women and their involvement in all human activities, will be further facilitated by the economic and political awakening of our time.
147.	With the passage of time it becomes more and more unnecessary to reiterate the importance of trust in and proper use of the United Nations. For the cumulative effect of experience only increasingly confirms that our world is a unity the components of which cannot afford to operate separately except at the expense of good order, peace and security. The United Nations is the only existing steering wheel, as it were, of progress towards the safety, prosperity and happiness of mankind.
148.	We would not like to believe that the beneficiaries of certain discredited practices which the United Nations seeks to abolish thought to use the United Nations for the cynical perpetuation and furtherance of those very practices. But on a number of occasions recently we have witnessed that when the United Nations has stood firmly for the ideals of the Charter and demonstrated progress towards becoming a truly democratic institution, certain Members have displayed surprising disappointment with the Organization. It is important for such members to understand that the United Nations is not a classroom. What one witnesses in the United Nations today is the fruition of the hopes of the signatories of the Charter. It is a reflection of the irresistible trend of world affairs.
149.	Differences of views there have to be, for the world is diverse. Diversity need not lead to irreconcilable positions and conflicts. Diversity can and should be used to enrich the deliberations and lead them to intelligent conclusions. Each member brings with him unique experiences which have to be taken into account if the interests of the whole world are to be catered for. But for anybody to attempt to rebuff the United Nations or to impose himself as a being more perfect than the rest is only to invite the whole tide of world opposition against him.
150.	We therefore hope that all Members will have the interests of the entire world at heart, accept the equality of Members, and rededicate themselves to the realization of the common goals of the United Nations.
151.	These are some of the thoughts which should be in the minds of all of us as we commemorate the thirtieth anniversary of the United Nations.
